Case 1:19-cv-12320-DJC Document 34-10 Filed 07/17/20 Page 1 of 7




                                       EXHIBIT X




                                                          A3093\306083941.v1
Case 1:19-cv-12320-DJC Document 34-10 Filed 07/17/20 Page 2 of 7
Case 1:19-cv-12320-DJC Document 34-10 Filed 07/17/20 Page 3 of 7
Case 1:19-cv-12320-DJC Document 34-10 Filed 07/17/20 Page 4 of 7
Case 1:19-cv-12320-DJC Document 34-10 Filed 07/17/20 Page 5 of 7
Case 1:19-cv-12320-DJC Document 34-10 Filed 07/17/20 Page 6 of 7
Case 1:19-cv-12320-DJC Document 34-10 Filed 07/17/20 Page 7 of 7
